                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 WENTAO LI,

                Plaintiff,

         V.                                                   l:20-cv-241 (LMB/TCB)

 JEFF Z. XU,etal..

                Defendants.


                                             ORDER


       In this civil action, plaintiff Wentao Li ("plaintiff or "Li"),' an individual domiciled in

China, alleges six Virginia state-law claims against defendants Jeff Xu("Xu")and Aston

Technologies, Inc.("Aston")(collectively with Xu,"defendants"), an individual and entity

domiciled in Virginia, respectively. Before the Court is Aston's Motion to Dismiss("Motion"),

which has been fully briefed and will be resolved on the papers submitted. For the following

reasons, Aston's Motion will be denied.

        The Complaint alleges that, in 2017, Xu "entered into talks with Li to form a company in

the United States for the purpose of purchasing auto parts and car repair equipment from

 manufacturers in China and distributing those goods for sale in the United States." Complaint

f 6. In accordance with these talks, in March 2018,"Xu formed Aston as a stock corporation in

the Commonwealth of Virginia."^ li H 7. Subsequently,"Xu offered Li a majority interest in

Aston" and "further offered to appoint [Li] as ... Chairman of the Board of Directors [of Aston],

in exchange for a direct capital investment of$90,000." Id ^ 8. In June 2018,"Li agreed and


'Plaintiff is also known as "Terry Li." Complaint ^ 1.
^ Attached to the Complaint is a copy of a record of Aston's corporate formation, which indicates
that Xu formed Aston on March 26, 2018. Complaint Ex. 1.
